Citation Nr: 1625761	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a disability rating in excess of 40 percent for congenital thoracolumbar scoliosis with thoracolumbar back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to April 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

A Statement of the Case (SOC) with regard to the issue of entitlement to service connection for right ear hearing loss was issued on May 16, 2012.  On May 24, 2012, the Veteran submitted a VA Form 9 (Appeal to the Board) wherein he indicated that he was only appealing the issue of entitlement to a compensable initial rating for left ear hearing loss.  38 C.F.R. § 20.200 (2015).  However, the RO continued the Veteran's appeal as to the issue of entitlement to service connection for right ear hearing loss by readjudicating that issue in the Supplemental Statements of the Case in July 2012 and September 2013, certifying the appeal to the Board and scheduling him for a Board hearing in conjunction with the appeal.  The Board finds that the RO's action served as a basis for the Veteran's justifiable reliance on such as relevant to the current appeal as to the issue of entitlement to service connection for right ear hearing loss.  In October 2013, the Veteran's representative submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case) wherein the issue of service connection for right ear hearing loss was listed, and the Veteran presented testimony as to the issue of service connection for right ear hearing loss at the May 2016 Board hearing.  Therefore, the Board has accepted jurisdiction in this case.

The Veteran withdrew his claim of entitlement to a compensable initial rating for left ear hearing loss in a November 2013 written statement before the issue was certified to the Board.

The reopened issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2003 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss; the Veteran did not file a timely appeal of that decision nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the prior final denial in February 2003 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claim for service connection for right ear hearing loss.

3.  At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a disability rating in excess of 40 percent for congenital thoracolumbar scoliosis with thoracolumbar back pain.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for right ear hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 40 percent for congenital thoracolumbar scoliosis with thoracolumbar back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to disability rating in excess of 40 percent for congenital thoracolumbar scoliosis with thoracolumbar back pain in his June 2010 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his May 2016 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to disability rating in excess of 40 percent for congenital thoracolumbar scoliosis with thoracolumbar back pain.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.

New and Material Evidence

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed his original claim of entitlement to service connection for bilateral hearing loss in January 2002.  The RO denied the Veteran's claim for bilateral hearing loss in a February 2003 rating decision.  Notice of that rating decision was issued on May 16, 2003.  

The Veteran did not submit any pertinent evidence within one year of notice of the February 2003 rating decision, nor did he file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The basis of the February 2003 prior final denial was the RO's finding that the evidence did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.  The RO found that the Veteran's hearing was normal based on a recent VA examination.  

Pertinent evidence submitted and obtained since the February 2003 rating decision includes treatment records from the Scott Air Force Base Medical Center dated December 2000 to July 2009; private treatment records from the Barnes Jewish Hospital dated July 2007 to November 2008; private hearing evaluation reports from the Ear, Nose, Throat Institute of Southern Illinois, Ltd. dated November 2009 and January 2010; a March 2010 VA audiological examination report; a March 2011 private hearing evaluation report from the Hometown Hearing & Audiology; and a transcript of the Veteran's May 2016 Board hearing.

In particular, January 2010 private audiometric findings reveal that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
35

The foregoing evidence shows a current right ear hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  To that effect, the determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Without addressing the merits of this evidence, the Board finds that this evidence addresses the issue of whether the Veteran currently has a right ear hearing loss disability, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Specifically, this evidence indicates the Veteran may currently have right ear hearing loss disability for VA purposes.  Such evidence is presumed credible for the purpose of reopening the claim.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the issue of entitlement to service connection for right ear hearing loss since the February 2003 rating decision.  On this basis, the issue of entitlement to service connection for right ear hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for right ear hearing loss, is reopened, and to this extent only, the appeal is granted.

The appeal as to the issue of entitlement to disability rating in excess of 40 percent for congenital thoracolumbar scoliosis with thoracolumbar back pain is dismissed.


REMAND

As discussed above, the private audiometric findings in January 2010 showed a current right ear hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  The current disability element of a service connection claim is satisfied when a veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.

The question here is whether the Veteran's right ear hearing loss is related to his service.  In this regard, the Veteran claims military noise exposure from weapon firings and aircraft noise.  During the May 2016 Board hearing, he testified that he started noticing decrease in his hearing acuity early in his military career while he was serving as a security policeman and was required to obtain frequent weapons qualifications, which exposed him to loud noise from M-60 machine guns and grenade launchers.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as decreased hearing acuity, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

The Veteran was provided a VA audiological examination in March 2010 but the test results from that examination were not conclusive.  Further, no opinion was proffered as to the etiology of the Veteran's right ear hearing loss.  Therefore, the Board must remand this case for a medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination in order to determine whether his current right ear hearing loss is related to his military service.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss is related to service, to include acoustic trauma due to exposure to aircraft noise and weapons qualifications.

A complete rationale must be provided for any opinions expressed.

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


